Citation Nr: 1532335	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  09-03 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include post-operative residuals of the lumbosacral spine.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, had active duty from June 1960 to January 1964. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the RO in St. Petersburg, Florida, which determined that new and material evidence had not been received to reopen service connection for a back disability.  This case was first before the Board in October 2012, where the Board reopened and remanded the issue on appeal for additional development, to include obtaining VA and private treatment records and a VA orthopedic examination.

The Boards finds that there has been substantial compliance with the directives of the October 2012 remand.  The record reflects that the Veteran underwent a VA orthopedic examination in November 2012, and all available treatment records were obtained.  Further, as the instant decision grants service connection for 
post-operative residuals of the lumbosacral spine, an additional remand to comply with the October 2012 directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the physical claims files and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran has a current back disability of post-operative residuals of discectomy and fusion of the lumbosacral spine.

2. The Veteran sustained a back injury in service after jumping from the wing of an aircraft. 

3. The Veteran's current back disability is related to active service. 

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a back disability of post-operative residuals of discectomy and fusion have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  In this decision, the Board grants service connection for a back disability.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary. 

Service Connection for a Back Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran's currently diagnosed back disability is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore the presumptive service connection provisions under 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran has advanced that he injured his low back jumping from the wing of an aircraft during service, that he experienced back problems since the injury.  The Veteran reported that the back symptoms continued, leading to back surgery (lumbar discectomy and fusion) after service in 1968.  The Veteran reports residual symptoms of back disability even after the surgery and to the present, and that he has had no other significant post-service back injuries.   

Initially, the Board finds that the Veteran is currently diagnosed with a back disability.  Specifically, the report from the November 2012 VA spinal examination reflects that the Veteran has been diagnosed with post-operative (discectomy and fusion) residuals of the lumbosacral spine.  Private treatment records reflect various histories and complaints of chronic low back pain, and that the Veteran reported that in 1968 he underwent lumbar discectomy and fusion.  

Next, the Board finds that the Veteran sustained a back injury during service after jumping from the wing of an aircraft during repairs.  The Veteran's affirmations are consistent with his military duties, as evidence by the DD Form 214, which reflects an in-service assignment of "Airframe Repairman."  In an April 1972 statement, the Veteran first advanced feeling a pull in the back after jumping from the wing of an aircraft just prior to service separation.  Such an injury is consistent with the Veteran's responsibilities as an airframe repairman.  The evidence of record reflects that the Veteran has consistently attributed the back disability diagnosis to this injury.  Further, in a December 2007 statement, the Veteran's wife, who knew the Veteran prior to service, conveyed that after service the Veteran complained of low back pain and described the in-service injury that caused the pain.  

While service treatment records do not reflect complaint or treatment for such an injury, in a statement found in an April 1972 VA Form 9, the Veteran plausibly indicated not reporting the accident out of fear of being kept in service past the January 1964 service separation date, such as having to undergo evaluation of the injury.  For these reasons, the Board finds that the Veteran sustained a back injury in service. 

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the Veteran's current back disability, residuals of lumbar discectomy and spinal fusion, is related to active service.  At the outset, the Board notes that the evidence of record reflects that the Veteran has consistently advanced that a back injury occurred just prior to service separation, and that he sought treatment for the chronic back pain a few years after release from service.  A November 1971 private treatment record reflects that the Veteran was treated for back pain in December 1967, and that the Veteran underwent spinal surgery in February 1968, just four years after service separation.  Further, lay statements from the Veteran's wife, brother, sister, and friend indicate that the Veteran complained of back pain immediately after separation from service.  


The Veteran received a VA back examination for compensation purposes in November 2012.  At the conclusion of the examination, the VA examiner opined that it was "less likely as not" that the Veteran's back disability was caused by an in-service injury; however, the Board notes that the VA examiner consistently refers to the Veteran's "self-report" of surgery after service.  Such language indicates that the VA examiner did not adequately review the record, including the November 1971 treatment record discussing the Veteran's treatment and surgery.  As such, the VA examiner's opinion appears to be based on an inaccurate premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  For this reason, the Board finds the November 2012 VA spinal examination to be of little probative value. 

A private treatment record dated February 2005 specifically addressed the relationship between the Veteran's in-service accident and the current disability.  The private examiner opined that the Veteran's back disability was most likely caused by the in-service work as an airframe repairman.  The private examiner reasoned that the Veteran's current back disability is directly related to service because the Veteran "did not engage in any other physical activity that could have caused the injury."  While the private examiner did not specifically cite the jumping accident, there is no indication that the examiner was not informed of the Veteran's responsibility as an airframe repairman, including working on the wing of an aircraft.  It appears as though the examiner's opinion considered the Veteran's reported accident, along with the bodily stress associated with such an in-service job.

The Veteran is currently diagnosed with a back disability of post-operative residuals of the lumbosacral spine.  A back injury occurred in-service when the Veteran jumped from the wing of an aircraft after repairs.  A private physician has opined 

that the currently diagnosed back disability is likely related to the in-service event. Resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed back disability was incurred in active service.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a back disability of discectomy and fusion of the lumbar spine is granted. 



____________________________________________
J.PARKER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


